ICJ_175_1955AmityTreaty_IRN_USA_2018-10-03_ORD_01_NA_02_FR.txt.                      684 	




                             DÉCLARATION DE M. LE JUGE AD HOC MOMTAZ



                        La résolution 2231 (2015) du Conseil de sécurité — L’effet contraignant des
                     obligations imposées par la résolution 2231 (2015) aux Etats Membres des
                     Nations Unies — L’Iran a respecté ses engagements dans le cadre du plan d’action
                     global commun — L’illicéité des mesures prises par les Etats‑Unis à portée
                     extraterritoriale en droit international — Les sanctions à portée extraterritoriale
                     ne rentrent pas dans les prévisions de l’alinéa d) du paragraphe 1 de l’article XX
                     du traité d’amitié, de commerce et de droits consulaires du 15 août 1955 — La
                     mission de la Cour en tant qu’organe judiciaire principal des Nations Unies dans le
                     domaine du maintien de la paix et de la sécurité internationales.

                        1. J’ai voté en faveur des trois mesures conservatoires indiquées par la
                     Cour au dispositif de l’ordonnance. Cependant, je crains que les deux
                     premières mesures conservatoires ne soient pas suffisantes pour protéger
                     de toute urgence les droits de l’Iran et éviter qu’un préjudice irréparable
                     leur soit causé.
                        2. En ce qui concerne la première mesure conservatoire, la Cour au
                     point 1 iii) du paragraphe 102 du dispositif a limité sa portée à « des pièces
                     détachées, des équipements et des services connexes … nécessaires à la
                     sécurité de l’aviation civile ». A mon avis, cette mesure ne permet pas à
                     l’Iran d’assurer la sécurité de l’aviation civile iranienne, pour éviter ainsi
                     qu’un préjudice irréparable ne soit causé aux droits relevant du traité
                     d’amitié. Comme la Cour l’a rappelé au paragraphe 81 de son ordon-
                     nance, la flotte aérienne iranienne est l’une des plus vieilles du monde.
                     C’est l’Iran qui l’a affirmé lors des plaidoiries, ce qui n’a pas été contesté.
                     Cette mesure conservatoire aurait dû viser également l’achat des avions et
                     les commandes qui ont déjà été effectuées par l’Iran et soumises aux sanc-
                     tions réimposées par les Etats-Unis. Je regrette que cela ne figure pas dans
                     le dispositif de l’ordonnance.
                        3. En ce qui concerne la seconde mesure conservatoire, et compte tenu
                     des sanctions secondaires des Etats-Unis à portée extraterritoriale (ordon-
                     nance, par. 74 et 83), il aurait été souhaitable que la Cour demande aux
                     Etats‑Unis de s’abstenir de toute mesure tendant à dissuader les sociétés
                     et les ressortissants des Etats tiers d’entretenir des relations commerciales
                     avec l’Iran, notamment pour lui permettre d’acquérir de nouveaux
                     aéronefs civils.
                        4. Si je souscris au raisonnement exposé dans l’ordonnance de la Cour,
                     j’estime néanmoins nécessaire d’examiner trois questions sur lesquelles la
                     Cour ne s’est pas prononcée, en tout cas pas à ce stade de la procédure. Ces
                     questions me semblent d’autant plus importantes que la finalité d’une
                     mesure conservatoire est celle de prévenir la non‑aggravation du différend et
                     de préserver les droits des parties en litige avant que la Cour statue sur le

                     65




5 CIJ1151.indb 126                                                                                         20/06/19 09:17

                     685 	                  traité d’amitié de 1955 (décl. momtaz)

                     fond. Ces questions touchent en outre au cœur du fonctionnement de la
                     Cour en tant qu’organe judiciaire principal des Nations Unies, ainsi que son
                     rôle dans la protection et la promotion des buts et principes de la Charte, y
                     compris dans le maintien de la paix et de la sécurité internationales.


                             1. Les obligations des États Membres de l’Organisation
                             des Nations Unies en vertu de la résolution 2231 (2015)
                                              du Conseil de sécurité

                        5. Au paragraphe 18 de son ordonnance, la Cour prend note de la
                     résolution 2231 (2015) du Conseil de sécurité, sans toutefois mettre au
                     clair les conséquences juridiques qui en découlent. Cette résolution, adop-
                     tée à l’unanimité, fait partie du contexte factuel dans lequel le différend,
                     soumis à la Cour au titre du traité d’amitié, est né. Si ce différend ne
                     concerne pas le respect par les Etats-Unis de la résolution 2231 (2015) ou
                     leur retrait du plan d’action global commun (­ci-après le « plan d’action »),
                     il aurait pu être évité si les Etats-Unis avaient respecté leurs engagements
                     dans le cadre de la résolution 2231 (2015).
                        6. Cette résolution ne se réfère pas expressément au chapitre VII de la
                     Charte des Nations Unies. Il n’en demeure pas moins que la référence à
                     l’article 25 de la Charte au préambule de la résolution, ainsi que le fait
                     que le dispositif de la résolution se réfère dix fois à l’article 41, inclus au
                     chapitre VII de la Charte, prouvent qu’elle impose des obligations aux
                     Etats Membres de l’Organisation. La résolution a endossé le plan d’ac-
                     tion dans son ensemble. Indépendamment de la nature juridique du plan
                     d’action en tant que tel, notamment le fait de savoir s’il s’agit d’un instru-
                     ment contraignant pour les Etats qui l’ont conclu, ce qui importe pour le
                     cas d’espèce c’est de rechercher si ou dans quelle mesure la résolution 2231
                     (2015) impose des obligations contraignantes à tous les Etats Membres de
                     l’Organisation, y compris les Etats-Unis.
                        7. D’abord, en ce qui concerne l’effet obligatoire des résolutions adoptées
                     par le Conseil de sécurité, la Cour a eu l’occasion de préciser comme suit :
                              « Ce serait une interprétation insoutenable d’affirmer que, lorsque
                          le Conseil de sécurité fait une telle déclaration en vertu de l’article 24
                          de la Charte au nom de tous les Etats Membres, ­ceux-ci sont libres
                          de ne faire aucun cas de l’illégalité ni même des violations du droit
                          qui en résultent.
                          �����������������������������������������������������������������������������������������������������������������
                              L’article 25 ne se limite pas aux décisions concernant des mesures
                          coercitives mais s’applique aux « décisions du Conseil de sécurité »
                          adoptées conformément à la Charte. En outre, cet article est placé
                          non pas au chapitre VII mais immédiatement après l’article 24, dans
                          la partie de la Charte qui traite des fonctions et pouvoirs du Conseil
                          de sécurité. Si l’article 25 ne visait que les décisions du Conseil de
                          sécurité relatives à des mesures coercitives prises en vertu des

                     66




5 CIJ1151.indb 128                                                                                                                             20/06/19 09:17

                     686 	            traité d’amitié de 1955 (décl. momtaz)

                          articles 41 et 42 de la Charte, autrement dit si seules ces décisions
                          avaient un effet obligatoire, l’article 25 serait superflu car cet effet
                          résulte des articles 48 et 49 de la Charte.
                             On a soutenu aussi que les résolutions pertinentes du Conseil de
                          sécurité sont rédigées en des termes qui leur confèrent plutôt le carac-
                          tère d’une exhortation que celui d’une injonction et qu’en consé-
                          quence elles ne prétendent ni imposer une obligation juridique à un
                          Etat quelconque ni toucher sur le plan juridique à l’un quelconque de
                          ses droits. Il faut soigneusement analyser le libellé d’une résolution
                          du Conseil de sécurité avant de pouvoir conclure à son effet obliga-
                          toire. Etant donné le caractère des pouvoirs découlant de l’article 25,
                          il convient de déterminer dans chaque cas si ces pouvoirs ont été en
                          fait exercés, compte tenu des termes de la résolution à interpréter,
                          des débats qui ont précédé son adoption, des dispositions de la
                          Charte invoquées et en général de tous les éléments qui pourraient
                          aider à préciser les conséquences juridiques de la résolution du
                          Conseil de sécurité. » (Conséquences juridiques pour les Etats de la
                          présence continue de l’Afrique du Sud en Namibie (Sud-Ouest afri-
                          cain) nonobstant la résolution 276 (1970) du Conseil de sécurité, avis
                          consultatif, C.I.J. Recueil 1971, p. 52‑53, par. 112-114.)
                         8. En règle générale, l’effet contraignant des décisions du Conseil de
                      sécurité ne s’épuise donc pas avec les décisions prises dans le cadre du
                      chapitre VII (voir aussi, par exemple, Conséquences juridiques de l’édifica-
                      tion d’un mur dans le territoire palestinien occupé, avis consultatif,
                      C.I.J. Recueil 2004 (I), p. 191‑192, par. 134). Ainsi, le fait de savoir si
                     une résolution du Conseil de sécurité est contraignante implique l’analyse
                     des termes y utilisés, les discussions qui ont mené à son adoption, les
                     ­dispositions de la Charte y citées, en vue de forger l’intention du Conseil
                      de sécurité d’établir une obligation à la charge des Etats Membres (voir,
                      par exemple, Timor oriental (Portugal c. Australie), arrêt, C.I.J.
                      Recueil 1995, p. 104, par. 32). S’il est vrai que les règles relatives à l’inter-
                      prétation des traités consacrées par les articles 31 et 32 de la convention
                      de Vienne sur le droit des traités peuvent fournir certaines indications,
                      « d’autres ­éléments doivent aussi être pris en considération aux fins de
                      l’interprétation »    des   résolutions       du    Conseil      de     sécurité
                      (Conformité au droit international de la déclaration unilatérale d’indépen-
                      dance relative au Kosovo, avis consultatif, C.I.J. Recueil 2010 (II),
                      p. 442, par. 94). Ainsi :
                             « Pour interpréter les résolutions du Conseil de sécurité, la Cour
                          peut être amenée à examiner certaines déclarations faites par les
                          représentants d’Etats membres du Conseil de sécurité à l’époque de
                          leur adoption ou d’autres résolutions de ce dernier ayant trait à la
                          même question, ainsi qu’à se pencher sur la pratique ultérieure des
                          organes pertinents de l’Organisation des Nations Unies et des Etats
                          à l’égard desquels les résolutions en question ont une incidence. »
                          (Ibid.)

                     67




5 CIJ1151.indb 130                                                                                        20/06/19 09:17

                     687 	            traité d’amitié de 1955 (décl. momtaz)

                        9. Il convient dès lors d’examiner le libellé, l’objet et le but, ainsi que le
                     contexte de la résolution 2231 (2015), afin d’établir l’effet juridique de
                     cette résolution. Comme il a été rappelé, le préambule de cette résolution
                     précise que « les Etats Membres sont tenus, aux termes de l’Article 25 de
                     la Charte des Nations Unies, d’accepter et d’appliquer les décisions du
                     Conseil de sécurité ». Dans ce même préambule, le Conseil de sécurité a
                     précisé à maintes reprises l’importance du plan d’action qui « marque un
                     tournant fondamental dans l’examen » de la question du nucléaire ira-
                     nien, un achèvement des efforts diplomatiques dans le domaine de la
                     non‑prolifération qui relève directement de la compétence du Conseil de
                     sécurité. Il a également invité tous les Etats à coopérer avec l’Iran et a
                     souligné l’importance du rôle de l’Agence internationale de l’énergie ato-
                     mique (AIEA) dans la mise en œuvre et le suivi des engagements contenus
                     dans le plan d’action et approuvés dans la résolution, le Conseil de sécu-
                     rité, comme il a été souligné par ses membres permanents après l’adop-
                     tion de la résolution, étant le garant de sa mise en œuvre.
                        10. Si la véritable intention du Conseil de sécurité était en effet de sim-
                     plement prendre note du plan d’action, il aurait pu le faire, en conformité
                     avec sa pratique habituelle, sans annexer l’intégralité de cet instrument
                     volumineux à la résolution. Or, cela n’est pas le cas de la résolution 2231
                     (2015), dans laquelle le Conseil de sécurité « [a]pprouve le Plan d’action
                     global commun et appelle instamment à son application intégrale confor-
                     mément au calendrier qu’il prévoit ». Une pareille ouverture du dispositif
                     de la résolution, immédiatement précédée dans son préambule par une
                     référence à l’article 25 de la Charte, ne fait subsister aucun doute quant à
                     l’intention du Conseil de sécurité d’établir des obligations contraignantes
                     qui s’adressent à tous les Etats Membres de l’Organisation, y compris les
                     Etats-Unis.
                        11. L’examen du dispositif de cette résolution confirme le caractère
                     contraignant de la résolution en question. La grande majorité des dispo-
                     sitions de cette résolution sont précédées d’une référence expresse à l’ar-
                     ticle 41 de la Charte, inclus dans le chapitre VII de la Charte. C’est le cas
                     des paragraphes 7‑9, 11‑13, 16 et 21‑23. Par exemple, au paragraphe 7,
                     « agissant en vertu de l’Article 41 de la Charte », le Conseil de sécurité a
                     décidé de lever les sanctions figurant dans ses résolutions précédentes sur
                     la question du nucléaire iranien, à savoir les résolutions 1696 (2006), 1737
                     (2006), 1747 (2007), 1803 (2008), 1835 (2008), 1929 (2010) et 2224
                     (2015). D’autres dispositions de la résolution 2231 (2015), qui ne sont pas
                     précédées d’une référence expresse à l’article 41 de la Charte, sont tout de
                     même contraignantes pour les Etats Membres de l’Organisation des
                     Nations Unies, dans la mesure où elles ont été adoptées conformément
                     aux buts et principes de la Charte et à son article 25. Comme la Cour l’a
                     rappelé,
                          « lorsque le Conseil de sécurité adopte une décision aux termes de l’ar-
                          ticle 25 conformément à la Charte, il incombe aux Etats Membres de
                          se conformer à cette décision, notamment aux membres [non perma-

                     68




5 CIJ1151.indb 132                                                                                       20/06/19 09:17

                     688 	           traité d’amitié de 1955 (décl. momtaz)

                          nents] du Conseil de sécurité qui ont voté contre elle et aux Membres
                          des Nations Unies qui ne siègent pas au Conseil » (Conséquences juri-
                          diques pour les Etats de la présence continue de l’Afrique du Sud en
                          Namibie (Sud-Ouest africain) nonobstant la résolution 276 (1970) du
                          Conseil de sécurité, avis consultatif, C.I.J. Recueil 1971, p. 54,
                          par. 116).
                     Enfin et surtout, la plupart des dispositions prévues dans la résolu-
                     tion 2231 (2015) s’adresse aux Etats Membres de l’Organisation. Il s’en-
                     suit que, en approuvant le plan d’action, la résolution 2231 (2015) a établi
                     des obligations contraignantes incombant à tous les Etats Membres de
                     l’Organisation, y compris les Etats-Unis.
                        12. Enfin, et bien que la présente procédure se trouve à un stade préli-
                     minaire, il convient tout de même de s’attarder sur le bien-fondé des jus-
                     tifications avancées par les Etats-Unis pour « le rétablissement des
                     sanctions levées ou assouplies par des dérogations dans le cadre [dudit]
                     plan d’action » et de la résolution 2231 (2015). Dans un mémorandum en
                     date du 8 mai 2018, le président des Etats-Unis a souligné que « l’Iran
                     avait publiquement annoncé que l’accès de ses sites militaires serait refusé
                     aux représentants de l’AIEA », d’une part, et que, en 2016, l’Iran « n’avait
                     pas respecté, à deux reprises, les quotas imposés par le plan d’action pour
                     l’accumulation d’eau lourde », d’autre part (ordonnance, par. 20). Or, en
                     réalité, depuis le 16 janvier 2016, l’AIEA a assuré la vérification et le
                     contrôle du respect par l’Iran des engagements en matière nucléaire
                     conformément aux modalités fixées par le plan d’action, mandat qui lui a
                     été confié par la résolution 2231 (2015). L’AIEA a confirmé, dans ses rap-
                     ports trimestriels, le respect des engagements pris par l’Iran.
                        13. Il suffit de se référer aux rapports de l’AIEA en 2018 pour réfuter les
                     justifications avancées par les Etats-Unis. D’une part, en ce qui concerne la
                     question d’accès aux sites en Iran, l’AIEA a précisé que « [l]’Agence a conti-
                     nué d’évaluer les déclarations de l’Iran en application volontaire du proto-
                     cole additionnel, et a exercé son droit d’accès complémentaire, au titre
                     dudit protocole, à tous les sites et emplacements en Iran sur lesquels elle
                     avait besoin de se rendre » (« Vérification et contrôle en République isla-
                     mique d’Iran à la lumière de la résolution 2231 (2015) du Conseil de sécu-
                     rité de l’ONU », doc. GOV/2018/7 du 22 février 2018, par. 23). Dans son
                     dernier rapport paru le 30 août 2018, l’AIEA a réaffirmé avoir accès à tous
                     les sites et emplacements en Iran sur lesquels elle avait besoin de se rendre
                     et a précisé en outre que « [t]imely and proactive cooperation by Iran in
                     providing such access facilitates implementation of the Additional Protocol
                     and enhances confidence » (« Verification and monitoring in the Islamic
                     Republic of Iran in light of United Nations Security Council resolu-
                     tion 2231 (2015) », doc. GOV/2018/33 du 30 août 2018, par. 24). Par ail-
                     leurs, dans son rapport du 25 mai 2018, soit quelques semaines après la
                     déclaration du président des Etats-Unis annonçant la décision de réinstau-
                     rer et d’aggraver les sanctions économiques qui avaient été levées dans le
                     cadre du plan d’action, l’AIEA a confirmé que l’Iran continuait de coopé-

                     69




5 CIJ1151.indb 134                                                                                    20/06/19 09:17

                     689 	           traité d’amitié de 1955 (décl. momtaz)

                     rer avec l’Agence et de respecter ses engagements, en ce compris l’accès aux
                     sites (« Vérification et contrôle en République islamique d’Iran à la lumière
                     de la résolution 2231 (2015) du Conseil de sécurité de l’ONU »,
                     doc. GOV/2018/24 du 24 mai 2018, par. 23). D’autre part, s’agissant des
                     quotas pour l’accumulation d’eau lourde, le dernier rapport paru le 30 août
                     2018 est très clair à ce sujet — au cours de la période trimestrielle à l’exa-
                     men, l’Iran n’a pas eu plus de 130 tonnes métriques d’eau lourde, respec-
                     tant ainsi les limites établies au paragraphe 14 de l’annexe I du plan
                     d’action. En ce qui concerne le respect de cet engagement par l’Iran en
                     2016, l’examen des rapports de l’AIEA de l’époque est à nouveau éclairant :
                             « 2. … le 8 novembre 2016, l’Agence a vérifié que le stock d’eau
                          lourde de l’Iran avait atteint 130,1 tonnes et, dans une lettre reçue
                          par l’Agence le 9 novembre 2016, l’Iran a informé l’Agence de son
                          projet de préparer le transfert de cinq tonnes de son eau lourde de
                          qualité nucléaire hors de son territoire.
                             3. Le 12 novembre 2016, l’Iran a informé l’Agence de sa décision de
                          préparer le transfert de six tonnes supplémentaires d’eau lourde de
                          qualité nucléaire hors de son territoire. Les 12 et 13 novembre 2016,
                          l’Agence a vérifié et scellé 11 tonnes d’eau lourde de qualité nucléaire
                          que l’Iran préparait pour les transférer hors de son territoire.
                             4. Le 21 novembre 2016, l’Iran a informé l’Agence que les 11 tonnes
                          d’eau lourde de qualité nucléaire avaient été expédiées hors de son
                          territoire le 19 novembre 2016.
                             5. Le 6 décembre 2016, l’Agence a vérifié la quantité de 11 tonnes
                          d’eau lourde de qualité nucléaire sur leur lieu de destination hors
                          d’Iran. Ce transfert d’eau lourde hors d’Iran ramène le stock d’eau
                          lourde de ce pays en dessous de 130 tonnes. » (« Vérification et
                          contrôle en République islamique d’Iran à la lumière de la résolution
                          2231 (2015) du Conseil de sécurité de l’ONU », doc. GOV/INF/
                          2016/13 du 7 décembre 2016.)
                        14. Enfin, il convient de noter que, depuis que les Etats-Unis ont
                     annoncé leur intention de sortir du plan d’action et de rétablir leurs sanc-
                     tions unilatérales, l’Union européenne (UE) a non seulement confirmé le
                     respect des engagements de l’Iran, mais a aussi appelé au respect de la
                     résolution 2231 (2015), ayant pris des mesures nécessaires dans l’ordre
                     juridique de l’UE pour protéger les droits des entreprises de l’Union qui
                     entretiennent des rapports commerciaux légitimes avec l’Iran :
                             « La levée des sanctions liées au nucléaire est un volet essentiel de
                          l’accord — elle vise à avoir des effets positifs non seulement sur les
                          relations commerciales économiques avec l’Iran mais aussi, et c’est
                          plus important encore, sur la vie de la population iranienne. Nous
                          sommes déterminés à protéger les opérateurs économiques
                          ­européens qui font du commerce légitime avec l’Iran, en conformité
                           avec le droit de l’Union et la résolution 2231 du Conseil de sécurité
                           des Nations Unies. C’est pourquoi la loi de blocage actualisée de

                     70




5 CIJ1151.indb 136                                                                                    20/06/19 09:17

                     690 	                  traité d’amitié de 1955 (décl. momtaz)

                              l’Union européenne entrera en vigueur le 7 août et protégera les
                              entreprises de l’UE faisant du commerce légitime avec l’Iran des
                              répercussions des sanctions extraterritoriales des Etats‑Unis. »
                              (« Déclaration conjointe sur la réimposition de sanctions américaines
                              à la suite du retrait des Etats‑Unis du plan d’action global commun »,
                              Bruxelles, 6 août 2018, disponible en ligne sur le site officiel de l’UE.) 1


                                   2. L’illicéité de mesures extraterritoriales adoptées
                                                      par les États-Unis

                        15. A mon avis, les sanctions secondaires annoncées par les Etats-Unis
                     le 8 mai, lesquelles ont été mises en œuvre le 6 août ou seront instaurées
                     le 4 novembre 2018, ont aussi une portée extraterritoriale dans la mesure
                     où elles ciblent des personnes et des sociétés des Etats tiers, lesquelles
                     continueront d’avoir des relations économiques avec l’Iran. Ces sanctions
                     sont illicites au regard du droit international.
                        16. D’abord, il convient d’examiner la licéité de ces mesures à la
                     lumière des principes de la Charte des Nations Unies avant de passer à
                     l’examen de leur conformité avec le droit de l’Organisation mondiale du
                     commerce (OMC), qui peut être perçu comme une lex specialis. Ensuite,
                     je ne suis pas persuadé que les sanctions extraterritoriales puissent même
                     prima facie entrer dans le champ d’application de l’alinéa d) du para-
                     graphe 1 de l’article XX du traité d’amitié. De même, on ne saurait justi-
                     fier ces sanctions extraterritoriales à la lumière d’autres exceptions
                     similaires en droit international, comme celle contenue dans l’article XXI
                     de l’Accord général sur les tarifs douaniers et le commerce (GATT).
                        17. Quant à la première question, en l’affaire des Activités militaires et
                     paramilitaires au Nicaragua et contre ­celui-ci (Nicaragua c. Etats-Unis
                     d’Amérique), la Cour a analysé le traité d’amitié, de commerce et de navi-
                     gation de 1956 conclu entre le Nicaragua et les Etats-Unis, qui avait été
                     rédigé sur le modèle du traité d’amitié de 1955, lequel nous concerne en
                     l’espèce, ayant observé que :
                              « d’après les formulations généralement acceptées, ce principe [de non-­
                              intervention] interdit à tout Etat ou groupe d’Etats d’intervenir direc-
                              tement ou indirectement dans les affaires intérieures ou extérieures
                              d’un autre Etat. L’intervention interdite doit donc porter sur des
                              matières à propos desquelles le principe de souveraineté des Etats per-
                              met à chacun d’entre eux de se décider librement. Il en est ainsi du
                              choix du système politique, économique, social et culturel et de la for-
                              mulation des relations extérieures. L’intervention est illicite lorsque, à
                              propos de ces choix, qui doivent demeurer libres, elle utilise des moyens
                              de contrainte. » (Fond, arrêt, C.I.J. Recueil 1986, p. 108, par. 205.)

                          1   https://eeas.europa.eu/headquarters/headquarters-­homepage/49585/node/49585_fr.


                     71




5 CIJ1151.indb 138                                                                                               20/06/19 09:17

                     691 	                traité d’amitié de 1955 (décl. momtaz)

                        18. Le principe de non‑intervention est un des corollaires de l’égalité
                     souveraine des Etats (C.I.J. Recueil 1986, p. 106‑107, par. 202). En effet, il
                     est sa première conséquence naturelle. L’adoption de telles mesures unila-
                     térales qui visent ouvertement à contraindre, dissuader et décourager
                     potentiellement tous les Etats tiers, leurs nationaux et compagnies de
                     maintenir des relations commerciales avec la cible primaire de ces sanc-
                     tions, constitue une violation du principe de non-­intervention tel qu’af-
                     firmé par la résolution 2625 (XXV) de l’Assemblée générale. La Cour a eu
                     déjà l’occasion d’affirmer la valeur coutumière de ce principe :
                              « La Cour a par ailleurs souligné l’importance que revêt à d’autres
                           égards … la résolution 2625 (XXV) de l’Assemblée générale… Des
                           textes de cette nature, dont la Cour a dit que certaines de leurs dispo-
                           sitions, telles que les principes de non-­emploi de la force et de non-­
                           intervention, avaient un caractère coutumier, envisagent les relations
                           entre les Etats à systèmes politiques, économiques et sociaux diffé-
                           rents sur la base de la coexistence entre les diverses idéologies qui les
                           animent, et les Etats-Unis non seulement n’ont pas objecté à leur
                           adoption mais ils ont pris une part active à leur élaboration. » (Ibid.,
                           p. 133, par. 264 ; les italiques sont de moi.)
                        19. Les mesures unilatérales prises par les Etats‑Unis contre l’Iran
                     visent à dissuader fortement un quelconque Etat, ses ressortissants et
                     toute institution financière étrangère d’entretenir des relations avec l’Iran.
                     En effet, elles se rapprochent des mesures imposées par des actes de légis-
                     lation interne américaine, tels que Helms-­Burton Act (à l’encontre du
                     Cuba) et D’Amato-­Kennedy Act (à l’encontre de l’Iran et de la Libye),
                     adoptés en 1996. Les dispositions de ces actes ont eu également, comme
                     c’est le cas d’espèce, une portée et des effets extraterritoriaux, et ont mené
                     à l’adoption par le Canada et l’UE, dont les entreprises et les ressortis-
                     sants étaient affectés, des lois antiboycottage (au Canada : Foreign Extra-
                     territorial Measures Act (FEMA), Revised Statutes of Canada (RSC),
                     chap. F‑29 (1985), loi modifiée le 9 octobre 1996, RSC, chap. 28 (1996),
                     réimprimé dans International Legal Materials (ILM), vol. 36, p. 111
                     (1997) ; Règlement (CE) no 2271/96 du Conseil du 22 novembre 1996 por-
                     tant protection contre les effets de l’application extraterritoriale d’une
                     législation adoptée par un pays tiers, ainsi que des actions fondées sur elle
                     ou en découlant, Journal officiel (L. 309), p. 1, réimprimé dans ILM,
                     vol. 36, p. 125).
                        20. La loi Helms-­Burton susmentionnée a fait également l’objet d’une
                     longue série de résolutions de l’Assemblée générale 2 dont les termes sont
                        2 Voir les résolutions de l’Assemblée générale des Nations Unies concernant « La

                     nécessité de lever le blocus économique, commercial et financier appliqué à Cuba par les
                     Etats-Unis d’Amérique », adoptées depuis 1992 : résolutions 47/19 (1992) ; 48/16 (1993) ;
                     49/9 (1994) ; 50/10 (1995) ; et 51/17 (1996) ; 52/10 (1997) ; 53/4 (1998) ; 54/21 (1999) ; 55/20
                     (2000) ; 56/9 (2001) ; 57/11 (2002) ; 58/7 (2003) ; 59/11 (2004) ; 60/12 (2005) ; 61/11 (2006) ;
                     62/3 (2007) ; 63/7 (2008) ; 64/6 (2009) ; 65/6 (2010) ; 66/6 (2011) ; 67/4 (2012) ; 68/8 (2013) ;
                     69/5 (2014) ; 70/5 (2015) ; 71/5 (2016) ; et 72/4 (2017).

                     72




5 CIJ1151.indb 140                                                                                                       20/06/19 09:17

                     692 	            traité d’amitié de 1955 (décl. momtaz)

                     très clairs. L’Assemblée générale a réaffirmé, « entre autres principes, ceux
                     de l’égalité souveraine des Etats, de la non-­    intervention et de la non-­
                     ingérence dans leurs affaires intérieures et de la liberté du commerce et de
                     la navigation internationaux, également consacrés par de nombreux ins-
                     truments juridiques internationaux », et s’est déclarée
                          « [p]réoccupée par le fait que des Etats Membres continuent d’adop-
                          ter et d’appliquer des lois et règlements, tels que la loi dite « Helms-­
                          Burton », adoptée le 12 mars 1996, dont les effets extraterritoriaux
                          portent atteinte à la souveraineté d’autres Etats et aux intérêts légi-
                          times d’entités ou de personnes relevant de leur juridiction ainsi qu’à la
                          liberté du commerce et de la navigation » (résolution 72/4 de l’Assem-
                          blée générale du 1er novembre 2017, préambule ; les italiques sont de
                          moi).
                     Elle a exhorté « de nouveau tous les Etats à s’abstenir d’adopter ou d’ap-
                     pliquer des lois et mesures du type visé dans le préambule de la présente
                     résolution, comme leur en font obligation la Charte des Nations Unies et
                     le droit international, qui consacrent notamment la liberté du commerce
                     et de la navigation » (ibid., par. 2). Ce paragraphe 2 est repris mot à mot
                     dans les multiples résolutions de l’Assemblée générale depuis 1993. Les
                     mêmes termes sont parfaitement transposables aux sanctions contre les
                     ressortissants et les sociétés des Etats tiers dans les sections 2, 3, 5 et 6 du
                     décret 13846 du 6 août 2018 du président des Etats-Unis rétablissant
                     « certaines sanctions contre l’Iran et ses ressortissants ». En juxtaposant le
                     régime de sanctions extraterritoriales en question à la jurisprudence préci-
                     tée de la Cour, je considère que ces sanctions représentent une contrainte
                     qui vise à influencer directement le choix quant à la formulation des rela-
                     tions extérieures des Etats souverains, ce qui constitue une violation du
                     principe fondamental de non-­intervention tel qu’affirmé par la Charte des
                     Nations Unies.
                        21. Les résolutions de l’Assemblée générale, formellement des recom-
                     mandations, peuvent avoir une valeur normative de par leur « contenu
                     ainsi que les conditions de [leur] adoption » (Licéité de la menace ou de
                     l’emploi d’armes nucléaires, avis consultatif, C.I.J. Recueil 1996 (I),
                     p. 254‑255, par. 70). En outre, « des résolutions successives peuvent illus-
                     trer l’évolution progressive de l’opinio juris nécessaire à l’établissement
                     d’une règle nouvelle » (ibid.). Comme la Cour l’a relevé,
                          « [i]l serait en effet inexact de supposer que, parce qu’elle possède en
                          principe le pouvoir de faire des recommandations, l’Assemblée géné-
                          rale est empêchée d’adopter, dans des cas déterminés relevant de sa
                          compétence, des résolutions ayant le caractère de décisions ou procé-
                          dant d’une intention d’exécution » (Conséquences juridiques pour les
                          Etats de la présence continue de l’Afrique du Sud en Namibie (Sud-
                          Ouest africain) nonobstant la résolution 276 (1970) du Conseil de
                          sécurité, avis consultatif, C.I.J. Recueil 1971, p. 50, par. 105).


                     73




5 CIJ1151.indb 142                                                                                      20/06/19 09:17

                     693 	           traité d’amitié de 1955 (décl. momtaz)

                        22. En dehors de la Charte des Nations Unies, on peut douter de la
                     conformité des sanctions extraterritoriales des Etats‑Unis à la lumière du
                     droit de l’OMC. D’abord, il convient de constater que l’Iran n’est pas
                     membre de l’OMC. Depuis le 26 mai 2005, il a le statut d’observateur. Si
                     on ne peut donc parler d’une violation du droit de l’OMC par les Etats-
                     Unis à l’encontre de l’Iran, la possibilité subsiste que ces mesures puissent
                     violer le droit de l’OMC à l’égard de toute tierce partie concernée et
                     membre de cette organisation entretenant des relations commerciales avec
                     l’Iran. D’ailleurs, l’Union européenne a déjà exprimé son opposition et a
                     affirmé qu’elle protégerait des institutions et opérateurs économiques euro-
                     péens, en adoptant des blocking statutes contre les Etats‑Unis. Il convient
                     d’ajouter que, à l’heure actuelle, dans une économie mondialisée, il n’est
                     plus possible de percevoir les relations internationales et économiques
                     comme un faisceau de relations bilatérales. Le système économique inter-
                     national est un réseau et la détérioration des relations entre A et B aura
                     inévitablement des répercussions sur tous les participants. Dans le système
                     de l’OMC, il n’y a pas de différence entre participant et partenaire com-
                     mercial. En ce sens, quand l’Etat A impose des sanctions contre l’Etat B
                     avec un effet extraterritorial qui sert à dissuader l’Etat C de faire du com-
                     merce avec ce dernier, et que cet Etat C refuse et tombe sous le régime des
                     sanctions, mais un autre Etat D décide de se conformer au régime imposé
                     par A, nous sommes en présence d’une différence de traitement entre C et
                     D. Cela pourrait constituer une violation du principe de la nation la plus
                     favorisée, prévu à l’article premier du GATT. Par ailleurs, ces mesures ont
                     pour effet de limiter la liberté de l’UE d’exporter à destination de l’Iran ou
                     d’importer des produits d’origine iranienne. De ce fait, elles sont égale-
                     ment susceptibles d’emporter une violation de l’article XI du GATT qui
                     prévoit l’élimination générale des restrictions quantitatives.
                        23. Plusieurs mesures adoptées par le décret 13846 du président des
                     Etats‑Unis peuvent être qualifiées de « mesures de boycottage secondaire »
                     dont l’objectif est de frapper des agents économiques qui ont des rapports
                     commerciaux avec les ressortissants ou sociétés ayant la nationalité de
                     l’Iran, ce dernier étant soumis l­ui-même à un boycottage primaire. Or, le
                     fait qu’un Etat impose des restrictions à ses nationaux ou personnes
                     morales dans le cadre de sa politique extérieure ne justifie pas a contrario
                     que cet Etat puisse procéder sans l’existence d’aucun lien territorial ou
                     personnel et interdire les relations entre des Etats tiers.
                        24. Il convient enfin de s’intéresser si et dans quelle mesure les sanc-
                     tions extraterritoriales des Etats-Unis tombent dans le champ d’applica-
                     tion de l’alinéa d) du paragraphe 1 de l’article XX du traité d’amitié.
                     Selon cette disposition, le traité
                          « ne fera pas obstacle à l’application de mesures … nécessaires à
                          l’exécution des obligations de l’une ou l’autre des Hautes Parties
                          contractantes relatives au maintien ou au rétablissement de la paix et
                          de la sécurité internationales ou à la protection des intérêts vitaux de
                          cette Haute Partie contractante sur le plan de la sécurité ».

                     74




5 CIJ1151.indb 144                                                                                    20/06/19 09:17

                     694 	            traité d’amitié de 1955 (décl. momtaz)

                      Dans son arrêt sur l’exception préliminaire en l’affaire des Plates-­formes
                     pétrolières (République islamique d’Iran c. Etats-Unis d’Amérique), la
                     Cour a relevé que « le traité de 1955 ne contient aucune disposition
                     excluant expressément certaines matières de la compétence de la Cour »
                     (exception préliminaire, arrêt, C.I.J. Recueil 1996 (II), p. 811, par. 20). La
                     Cour a ensuite confirmé que l’alinéa d) du paragraphe 1 de l’article XX
                     du traité d’amitié n’ouvre pas une exception d’incompétence mais « offre
                     seulement aux Parties une défense au fond » (ibid.). La question de savoir
                     si les sanctions entrent dans le champ d’application de cette disposition
                     doit être examinée sous deux angles. D’abord, il faudra examiner si les
                     mesures qui visent directement l’Iran constituent une exception autorisée
                     par l’alinéa d) du paragraphe 1 de l’article XX du traité d’amitié, avant
                     d’examiner si les mesures de « boycottage secondaire » dirigées contre les
                     Etats tiers peuvent être couvertes par la même disposition.
                         25. L’article XX commence par la formule : « Le présent Traité ne fera
                     pas obstacle. » Il s’agit donc, d’une « clause de non-­préjudice » énumérant
                      des actions qui, par leur nature, sont des exceptions dont le recours par
                      l’une des parties au traité ne perturbera pas son fonctionnement. En tant
                      qu’exception, cette disposition doit faire objet d’une interprétation res-
                     trictive. La lecture de l’alinéa d) du paragraphe 1 de l’article XX le divise
                     naturellement en deux parties. Selon la première, sont permises des
                     « mesures nécessaires à l’exécution des obligations … relatives au main-
                     tien ou au rétablissement de la paix et de la sécurité internationales ». De
                     telles mesures ne peuvent être adoptées qu’avec l’autorisation du Conseil
                     de sécurité, qui a la responsabilité principale du maintien de la paix et de
                     la sécurité internationales en vertu de l’article 24 de la Charte ou, dans le
                     cas de la légitime défense, avec son aval ultérieur. La seconde partie auto-
                     rise l’adoption des mesures nécessaires à « la protection des intérêts vitaux
                     de cette Haute Partie contractante sur le plan de la sécurité ». Si le mot
                     « nécessaire » n’apparaît pas une deuxième fois, le sens et la manière dont
                     la phrase est formulée sous-­entendent sa présence. Cette deuxième partie
                     semble être une exception plus générale mais, à mon avis, elle doit être
                     interprétée de manière encore plus restrictive. Comme la Cour l’a rappelé
                     en l’affaire des Activités militaires et paramilitaires au Nicaragua et contre
                     ­celui-ci (Nicaragua c. Etats-Unis d’Amérique), « si une mesure est néces-
                      saire à la protection des intérêts vitaux de sécurité d’une partie ne relève
                      pas de l’appréciation subjective de la partie intéressée » (fond, arrêt, C.I.J.
                      Recueil 1986, p. 141, par. 282). Les Etats ont la faculté de pourvoir à leur
                      sécurité et à la préservation de leurs intérêts vitaux, dans le respect des
                      limites prescrites par le droit international.
                         26. En effet, la question de savoir dans quelle mesure les Etats‑Unis
                      peuvent se prévaloir de l’exception prévue par l’alinéa d) du paragraphe 1 de
                      l’article XX du traité d’amitié est étroitement liée à la possibilité de recourir
                      à l’exception sécuritaire prévue par l’article XXI du GATT. Si nous juxtapo-
                      sons les deux dispositions, il apparaît que, selon l’article XXI du GATT,
                      l’Accord général ne sera interprété « comme empêchant une partie contrac-
                      tante de prendre toutes mesures qu’elle estimera nécessaires à la protection

                     75




5 CIJ1151.indb 146                                                                                        20/06/19 09:17

                     695 	            traité d’amitié de 1955 (décl. momtaz)

                     des intérêts essentiels de sa sécurité » (les italiques sont de moi), tandis que
                     l’alinéa d) du paragraphe 1 de l’article XX du traité d’amitié parle simple-
                     ment « des mesures nécessaires ». En l’affaire des Activités militaires et
                     paramilitaires au Nicaragua et contre ­
                     ­                                            celui-ci (Nicaragua c. Etats-Unis
                     d’Amérique), la Cour a précisé ce qui suit à propos d’une clause similaire :
                             « Que la Cour soit compétente pour déterminer si des mesures
                          prises par l’une des Parties relève d’une exception ressort également
                          a contrario de ce que le texte de l’article XXI du traité n’a pas repris
                          le libellé antérieur de l’article XXI de l’Accord général sur les tarifs
                          douaniers et le commerce. Cette disposition du GATT, prévoyant
                          des exceptions au jeu normal de l’Accord général, précise que ­celui-ci
                          ne sera pas interprété comme empêchant une partie contractante de
                          prendre « toutes mesures qu’elle estimera nécessaires à la protection
                          des intérêts essentiels de sa sécurité », dans des domaines comme la
                          fission nucléaire, les armements, etc. Le traité de 1956 fait simple-
                          ment état au contraire des mesures « nécessaires » et non pas de celles
                          considérées comme telles par une partie. » (Fond, arrêt, C.I.J.
                          Recueil 1986, p. 116, par. 222.)
                        27. Dans l’absence d’une interprétation de cette disposition de la part
                     de l’organe de règlement des différends de l’OMC ou de l’organe d’appel,
                     il convient d’attribuer une importance particulière à la manière dont l’ali-
                     néa d) du paragraphe 1 de l’article XX du traité d’amitié est formulé par
                     rapport à la disposition de l’article XXI du GATT. Comme il vient d’être
                     démontré, la jurisprudence de la Cour confirme cette interprétation tex-
                     tuelle qui met l’accent sur le terme « nécessité », au sens objectif, et non
                     pas « mesures que les Parties estiment nécessaires ».
                        28. Pour toutes ces raisons, je suis d’avis que les mesures unilatérales
                     prises par les Etats‑Unis à l’encontre des individus et des sociétés ayant la
                     nationalité d’un Etat tiers ne sont pas conformes prima facie au principe
                     de non‑intervention, au droit de l’OMC, et que les Etats‑Unis ne peuvent
                     pas se prévaloir des exceptions prévues par l’alinéa d) du paragraphe 1 de
                     l’article XX du traité d’amitié, ni de l’article XXI du GATT.


                                     3. La mission d’ordre public de la Cour

                        29. Enfin, le différend en l’espèce non seulement risque d’affecter toute
                     l’économie, la banque et les finances, la sécurité de l’aviation civile et les
                     besoins humanitaires de la population de l’Iran, mais représente aussi une
                     menace à la paix et la sécurité dans la région. Au point 3 du dispositif
                     (ordonnance, par. 102), la Cour a indiqué une mesure conservatoire appe-
                     lant les Parties à « s’abstenir de tout acte qui risquerait d’aggraver ou
                     d’étendre le différend dont la Cour est saisie ou d’en rendre la solution
                     plus difficile ». Elle n’est toutefois pas suffisante.
                        30. L’existence de vives tensions entre les Parties pose une menace
                     sérieuse à la paix et la sécurité internationales. A mon avis, il aurait été

                     76




5 CIJ1151.indb 148                                                                                      20/06/19 09:17

                     696 	           traité d’amitié de 1955 (décl. momtaz)

                     souhaitable que la Cour aille plus loin. En vue d’escompter un climat
                     apaisant, la Cour, en tant qu’organe judiciaire principal des Nations Unies,
                     avait le devoir d’appeler immédiatement les Parties à respecter les obliga-
                     tions qui leur incombent en vertu de la Charte des Nations Unies et du
                     droit international général. Il s’agit là d’un pouvoir qui « découle de la
                     responsabilité qui lui a été impartie de préserver le droit international et
                     aussi de considérations primordiales d’ordre public » (Licéité de l’emploi
                     de la force (Yougoslavie c. Belgique), mesures conservatoires, ordonnance
                     du 2 juin 1999, C.I.J. Recueil 1999 (I), opinion dissidente du juge
                     Vereshchetin, p. 209). Ce faisant, la Cour agit « en sa qualité d’institution
                     faisant partie du système des Nations Unies dont tous les organismes ont
                     pour vocation commune de réaliser la paix » (ibid., opinion dissidente du
                     juge Weeramantry, p. 198).
                        31. Si, aux termes de l’article 24 de la Charte, le Conseil de sécurité
                     dispose d’une compétence principale en matière du maintien de la paix et
                     de la sécurité internationales, il ne s’agit pas d’une compétence exclusive.
                     Comme la Cour l’a rappelé à maintes reprises : « Le Conseil a des attribu-
                     tions politiques ; la Cour exerce des fonctions purement judiciaires. Les
                     deux organes peuvent donc s’acquitter de leurs fonctions distinctes mais
                     complémentaires à propos des mêmes événements. » (Activités militaires
                     et paramilitaires au Nicaragua et contre ­celui-ci (Nicaragua c. Etats-Unis
                     d’Amérique), compétence et recevabilité, arrêt, C.I.J. Recueil 1984, p. 435,
                     par. 95.)
                        32. Dans la pratique, à maintes reprises, la Cour et le Conseil de sécu-
                     rité ont été saisis d’un même différend mettant en cause la paix et la sécu-
                     rité internationales. Il en va ainsi de l’affaire du Plateau continental de la
                     mer Egée. Le Conseil de sécurité, par sa résolution 395 (1976), ayant déjà
                     demandé aux Parties à ce différend « de faire tout ce qui est en leur pou-
                     voir pour réduire les tensions actuelles dans la région de manière à facili-
                     ter le processus de négociation » et « de reprendre des négociations directes
                     sur leurs différends », la Cour n’a pas jugé nécessaire d’indiquer dans son
                     ordonnance des mesures conservatoires, se contentant de renvoyer les
                     Parties au respect de cette résolution (Plateau continental de la mer Egée
                     (Grèce c. Turquie), mesures conservatoires, ordonnance du 11 septembre
                     1976, C.I.J. Recueil 1976, p. 12, par. 38).
                        33. Dans son opinion individuelle jointe à ladite ordonnance, le juge
                     Lachs déclare que la Cour devrait « se montrer prête à saisir l’occasion de
                     rappeler aux Etats Membres intéressés à un différend dont elle est saisie
                     certaines obligations découlant du droit international général ou de la
                     Charte » (ibid., opinion individuelle du juge Lachs, p. 20). Il a précisé par
                     ailleurs que « [l]es déclarations du Conseil ne dispensaient pas la Cour, en
                     tant qu’organe judiciaire indépendant, d’exprimer sa propre opinion sur
                     la gravité de la situation dans la région contestée » (ibid.). Selon le juge
                     Lachs, la Cour en agissant ainsi
                          « ne s’arroge aucun pouvoir exclu par son Statut quand, par d’autres
                          moyens que le prononcé d’un arrêt, elle apporte sa contribution ou

                     77




5 CIJ1151.indb 150                                                                                    20/06/19 09:17

                     697 	            traité d’amitié de 1955 (décl. momtaz)

                          son assistance au règlement pacifique de différends entre Etats, ou
                          facilite ce règlement, si l’occasion lui en est offerte à un stade quel-
                          conque de la procédure » (C.I.J Recueil 1976, p. 20).
                     Cela est d’autant plus pertinent, lorsqu’il n’y a pas de résolution du
                     Conseil de sécurité, comme c’est le cas en l’espèce. En d’autres termes,
                     lorsque le Conseil de sécurité n’a pas eu l’occasion d’appeler les parties à
                     respecter leurs obligations, en vertu de la Charte et du droit international
                     général, il revient à la Cour de le faire et de s’acquitter de son rôle dans le
                     domaine du maintien de la paix et de la sécurité internationales.
                        34. Cette lacune dans l’ordonnance de la Cour est d’autant plus frap-
                     pante que l’article premier du traité d’amitié dispose qu’« [i]l y aura paix
                     stable et durable » entre les deux Etats contractants (Plates‑formes pétro-
                     lières (République islamique d’Iran c. Etats-Unis d’Amérique), exception
                     préliminaire, arrêt, C.I.J. Recueil 1996 (II), p. 813, par. 27), dont certains
                     droits ont été jugés plausibles prima facie et qui font objet d’un risque
                     imminent d’un préjudice irréparable (ordonnance par. 70 et 91). Aussi,
                     dans sa jurisprudence, la Cour a eu l’occasion de rappeler aux parties, au
                     stade des mesures conservatoires, de leurs obligations en vertu de la
                     Charte, et on voit mal pourquoi la même approche n’a pas été suivie en
                     l’espèce. Par exemple, en l’affaire relative à la Demande en interprétation
                     de l’arrêt du 15 juin 1962 en l’affaire du Temple de Préah Vihéar (Cam-
                     bodge c. Thaïlande) (Cambodge c. Thaïlande), la Cour a rappelé aux par-
                     ties que :
                          « la Charte des Nations Unies fait obligation à tous les Etats Membres
                          de l’Organisation des Nations Unies de s’abstenir dans leurs relations
                          internationales de recourir à la menace ou à l’emploi de la force, soit
                          contre l’intégrité territoriale ou l’indépendance politique de tout Etat,
                          soit de toute autre manière incompatible avec les buts des Nations
                          Unies ; que la Cour rappelle en outre que les Etats Membres de l’Or-
                          ganisation sont également tenus de régler leurs différends internatio-
                          naux par des moyens pacifiques, de telle manière que la paix et la
                          sécurité internationales ainsi que la justice ne soient pas mises en dan-
                          ger ; et que les deux Parties sont tenues, en vertu de la Charte et du
                          droit international général, de respecter ces principes fondamentaux
                          du droit international » (mesures conservatoires, ordonnance du 18 juil-
                          let 2011, C.I.J. Recueil 2011 (II), p. 554, par. 66).
                       35. Comme l’évoque Robert Kolb, « [l]e but principal de l’instauration
                     d’une cour de justice est de contribuer à régler pacifiquement des diffé-
                     rends, c’est-à-dire de faire en sorte que les tensions soient diminuées et
                     que le litige soit acheminé vers une modalité rationnelle de règlement »
                     (R. Kolb, La Cour internationale de Justice, Paris, Pedone, 2013, p. 636).
                     En effet, je considère que les mesures conservatoires ont pour fonction
                     d’apaiser les tensions entre les parties et de sauvegarder l’utilité de l’ins-
                     tance. En indiquant des mesures conservatoires, la Cour ne peut perdre
                     de vue qu’elle exerce son pouvoir exceptionnel non seulement afin de pré-

                     78




5 CIJ1151.indb 152                                                                                     20/06/19 09:17

                     698 	            traité d’amitié de 1955 (décl. momtaz)

                     server les droits des parties, ainsi que l’intégrité de sa fonction judiciaire,
                     mais aussi pour sauvegarder l’essence de ses propres attributions d’intérêt
                     public (R. Kolb, La Cour internationale de Justice, Paris, Pedone, 2013,
                     p. 637).
                        36. En conclusion, il aurait été souhaitable que la Cour ait appelé
                     immédiatement les Parties à respecter leurs obligations en vertu de la
                     Charte, y compris les obligations découlant de la résolution 2231 (2015),
                     ainsi que le droit international général, en vue non seulement de ne pas
                     aggraver la situation mais aussi de rétablir et préserver la paix et la sécu-
                     rité internationales dans la région.

                     (Signé) Djamchid Momtaz.




                     79




5 CIJ1151.indb 154                                                                                     20/06/19 09:17

